internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------ ----------------------------------------------- ----------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc ita b07 plr-114456-15 date september re --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- legend taxpayer ------------------------------------------------------------------------ a -------------------------------------------------------------------------------------------------- b --------------------------- date -------------------------- date -------------------------- dear --------------- this letter responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administrative regulations to make the following two regulatory elections the election under sec_168 of the internal_revenue_code not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service in certain taxable years and the election under sec_168 to use the alternative_depreciation_system ads for all tangible depreciable_property placed_in_service in certain taxable years plr-114456-15 facts taxpayer represents that the facts are as follows taxpayer a subchapter_c_corporation uses the accrual_method of accounting and files federal tax returns on a calendar_year basis taxpayer is engaged in the land_contract drilling business during the taxable years ended date and date taxpayer experienced an ownership_change as defined in sec_382 as a result sec_382 limited its ability to offset post-change taxable_income by pre-change net operating losses nols taxpayer does not have in-house tax expertise and is not sophisticated in matters related to u s federal income filings due to its lack of knowledge and expertise regarding u s federal tax matters taxpayer has relied upon a an outside tax preparer to advise it on federal income matters and to prepare all u s federal_income_tax return filings based on a’s advice taxpayer did not make the election not to deduct the additional first year depreciation under sec_168 for all qualifying property place in service in the taxable years ended date and date further taxpayer did not make the election under sec_168 to use the ads for all tangible depreciable_property placed_in_service in the taxable years ended date and date taxpayer’s failure to make these elections on its federal_income_tax returns for the taxable years ended date and date increased significantly its nols for those years despite having full knowledge of the facts pertaining to the sec_382 ownership_change prior to preparing taxpayer’s federal_income_tax returns for the taxable years ended date and date a did not perform any of analysis of sec_382 further a did not inform taxpayer of the potential limitations on nols due to sec_382 after filing its federal income returns for the taxable years ended date and date taxpayer made its ownership_change documents and historical federal tax returns available to b an outside tax preparer for examination after reviewing the information b discovered that a did not advise taxpayer of the sec_382 ownership changes and of the potential limitations on nols due to the changes if taxpayer had been aware of the effects of the sec_382 ownership changes on nols and knew all available options taxpayer would have made the election not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service and the election to use ads for all tangible depreciable_property placed_in_service in the taxable years ended date and date ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to make the election under sec_168 not to deduct additional first year depreciation for all classes of qualified_property placed_in_service and the election plr-114456-15 under sec_168 to use the ads for all tangible depreciable_property placed_in_service in the taxable years ended date and date law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in taxpayer’s trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 sec_168 prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the ads in sec_168 in the case of any property to which an election under sec_168 applies sec_168 provides that the depreciation deduction provided by sec_167 is determined under the ads pursuant to sec_168 the ads is depreciation determined by using the straight_line method without regard to salvage_value the applicable convention determined under sec_168 and a recovery_period determined under the table prescribed in sec_168 for most personal_property the recovery_period is the property’s class_life sec_168 provides special rules for determining class_life sec_168 permits a taxpayer to elect for any class of property for any taxable_year to use the ads for determining depreciation for all property in that class placed_in_service during that taxable_year however in the case of nonresidential_real_property the election is made separately with respect to each property once made an election to use ads is irrevocable sec_301_9100-7t provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service sec_301 7t a i further provides that this election must be made by the due_date including extensions of the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t provides that the election under sec_168 is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective sec_168 provides a 50-percent additional first year depreciation deduction for qualified_property i acquired by a taxpayer after date and before january and ii placed_in_service by the taxpayer before date or date for qualified_property described in sec_168 or c sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 c b plr-114456-15 and section dollar_figure of revproc_2011_26 2011_16_irb_664 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation for a class of property applies to all qualified_property or percent bonus_depreciation property as applicable that is in that class of property and placed_in_service in the same taxable_year sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct the additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable years ended date and date provides that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return including extensions indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer in the taxable years ended date and date plr-114456-15 that qualify for the additional first year depreciation and the election under sec_168 to use the ads for determining depreciation for all tangible depreciable_property placed_in_service in the taxable years ended date and date the election under sec_168 must be made by taxpayer filing an amended federal_income_tax return for each of those taxable years with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer in that taxable_year the election under sec_168 must be made by taxpayer filing an amended federal_income_tax return for each of those taxable years with a statement indicating that taxpayer is electing to use the ads under sec_168 for all tangible depreciable_property placed_in_service by taxpayer in that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code including sec_382 and other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service in the taxable years ended date and date is eligible for the additional first year depreciation deduction provided by sec_168 or is required to use the ads pursuant to sec_168 through d this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate industry director large business international division lb_i sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
